Exhibit 10.20

 

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Brian
Dow (“Executive”) and Pulse Biosciences, Inc. (formerly known as Electroblate,
Inc.) (together, Pulse Biosciences, Inc. and Electroblate, Inc. are the
“Company”) (collectively, Executive and the Company referred to as the “Parties”
or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive was employed by the Company;

WHEREAS, Executive signed an Employment Agreement with the Company on November
20, 2015 (the “Employment Agreement”);

WHEREAS, Executive signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on July 28,
2017 (the “Confidentiality Agreement”);

WHEREAS, Company and Executive signed an Indemnification Agreement on January
29, 2018 (the “Indemnification Agreement”);

WHEREAS, the Company and Executive have entered into certain Stock Option
Agreements, dated November 30, 2015 and July 25, 2017, granting Executive the
options to purchase 140,672 shares and 95,000 shares, respectively, of the
Company’s common stock (the “Options”) subject to the terms and conditions of
the Company’s 2015 Stock Incentive Plan (the “2015 Plan”), the 2017 Stock
Incentive Plan (the “2017 Plan”) and the Stock Option Agreement (collectively,
the “Stock Agreements”),

WHEREAS, Executive signed a Transition Agreement and Limited Release with the
Company in connection with the transition of his services on November 18, 2019
(the “Limited Release”);

WHEREAS, Executive separated from employment with the Company effective December
31, 2019 (the “Separation Date”);

WHEREAS, as of November 18, 2019, Executive has resigned as the Chief Financial
Officer (“CFO”) and Senior Vice President of Finance and Administration (“SVP”)
of the Company, and has resigned from all of Executive’s positions on the
Company’s Board of Directors (the “Board”), including, but not limited to, as
Secretary and Treasurer; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

﻿

﻿





--------------------------------------------------------------------------------

 

COVENANTS

1.    Consideration. In accordance with Sections 7 and 8 of the Employment
Agreement, in consideration of Executive’s execution and non-revocation of this
Agreement under the “Acknowledgment of Waiver of Claims under ADEA” provision
below, and in consideration of Executive’s fulfillment of all of the Agreement’s
terms and conditions, the Company agrees to the following:

a.    Severance Payment. The Company agrees to pay Executive a total of one
hundred sixty-eight thousand dollars ($168,000), less applicable withholdings,
which amount represents the sum of six (6) months of Executive’s annual base
salary in effect immediately prior to the Separation Date (the “Severance
Payment”). The Severance Payment will be paid to Executive in twelve (12)
semi-monthly equal installments, commencing on the first regular payroll date
following the Effective Date (as defined below) in accordance with the Company’s
regular payroll practices. Executive acknowledges that the Company will issue a
Form W-2 in connection with the payments set forth in this Section.

b.    Additional Consideration. The Company agrees to pay Executive an
additional severance payment of one hundred thousand eight hundred dollars
($100,800), less applicable withholdings, which amount is calculated based on
Executive’s target Annual Bonus for 2019 for the calendar year of the Separation
Date, or portion thereof, that the Company might and/or would have owed to
Executive had such amounts been earned. This payment will be paid on the first
regular payroll date following the Effective Date (as defined below). Executive
acknowledges that the Company will issue a Form W-2 in connection with the
payments set forth in this Section.

c.    COBRA. Provided Executive timely elects for continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA. COBRA payments
shall be made by the Company for the benefit of the Executive for COBRA coverage
(at the coverage levels in effect for Executive and the dependents covered
immediately prior to Executive’s termination) until either: 1) the date upon
which Executive and/or Executive’s eligible dependents becomes covered under
similar plans, or 2) until the date upon which Executive ceases to be eligible
for coverage under COBRA, whichever occurs first., Notwithstanding the
preceding, if the Company determines in its sole discretion that it cannot
provide COBRA reimbursement benefits without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will instead provide the Executive a taxable payment in an
amount that the Executive would be required pay for Executive to obtain coverage
at the coverage levels in effect for Executive and the dependents covered
immediately prior to Executive’s termination until either: 1) the date upon
which Executive and/or Executive’s eligible dependents becomes covered under
similar plans, or 2) until the date upon which Executive would otherwise cease
to be eligible for coverage under COBRA, whichever occurs first., to pay to
continue the Executive’s group health coverage in effect on the date of
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether the Executive elects COBRA continuation coverage and will commence in
the month following the month of the Separation Date and continue for the period
of months indicated in this section.

d.    Acceleration. The unvested portion of Executive’s Option (and any
Board-approved and issued and outstanding equity grants) that would normally
vest over twelve (12) months from the Separation Date, will immediately vest
prior to Executive’s termination and become exercisable (the “Vesting
Acceleration”).

e.    Extended Exercise Period. The period in which Executive must exercise his
vested Options pursuant to the Stock Agreements will be extended from 90-days
following the Separation Date, as



--------------------------------------------------------------------------------

 

currently provided in the Stock Agreements, to a period of twelve (12) months
following the Separation Date. The exercise of Executives Options shall in all
other respects continue to be governed by the Stock Agreements.

f.    Resignation. The Company shall process the separation of Executive’s
employment with the Company as a resignation and shall represent that Executive
resigned from Executive’s employment to any potential future employer who
contacts the Company’s human resources department and requests confirmation of
this information. Executive agrees to execute any documentation deemed
reasonably necessary by the Company to confirm Executive’s resignation from
employment and resignation from the Board. Executive acknowledges that while
said resignation occurred in expectation of this Agreement, Executive’s
resignation itself shall not be considered a part of, or a term or condition of,
this Agreement, and that if the Executive subsequently revokes this Agreement as
provided for herein, said revocation does not affect or nullify in any way his
resignation and termination of employment.

g.    No Further Severance and Acknowledgement. Except as explicitly set forth
in this section, Executive acknowledges and agrees that Executive is not
entitled to receive any severance benefits or other post-employment benefits
from the Company, including, but not limited to, under the Employment Agreement
or the Stock Agreements. Executive further specifically acknowledges and agrees
that the consideration provided to Executive hereunder fully satisfies any
obligation that the Company had to pay Executive wages or any other compensation
for any of the services that Executive rendered to the Company, that the amount
paid is in excess of any disputed wage claim that Executive may have, that the
consideration paid shall be deemed to be paid first in satisfaction of any
disputed wage claim with the remainder sufficient to act as consideration for
the release of claims set forth herein, and that Executive has not earned and is
not entitled to receive any additional wages or other form of compensation from
the Company. Executive acknowledges and agrees that no payment or other
consideration provided herein constitutes a raise, a bonus, or continued
employment and that this Agreement is not a condition of employment or continued
employment. Executive hereby acknowledges that without this Agreement, Executive
is not otherwise entitled to the consideration listed in this Section 1.

2.    Equity. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Executive is entitled to purchase from
the Company, pursuant to the exercise of the Options, Executive will be
considered to have vested only up to the Separation Date. Executive acknowledges
that, without the Vesting Acceleration set forth in Section 1 of this Agreement,
as of the Separation Date, Executive will have vested in 211,922 shares subject
to the Options and no more. However, after accounting for the Vesting
Acceleration set forth in Section 1, Employee will have vested instead in
231,713 shares subject to the Options and no more. The exercise of the vested
portion of the Options and any shares acquired through such exercise shall
continue to be governed by the terms and conditions of the applicable Stock
Agreements.

3.    Benefits. Executive’s health insurance benefits shall cease on or before
December 31, 2019, subject to Executive’s right to continue Executive’s health
insurance under COBRA. Executive’s participation in all benefits and incidents
of employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

4.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.





--------------------------------------------------------------------------------

 

5.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive,
other than the Company’s continuing obligations pursuant to the Indemnification
Agreement, by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, professional employer
organization or co-employer, insurers, trustees, divisions, subsidiaries,
predecessor and successor corporations, and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the National Labor Relations Act, the California Family Rights Act,
the California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act (the “FEHA”);

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs.





--------------------------------------------------------------------------------

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or the Indemnification Agreement. This release does not release claims
that cannot be released as a matter of law. Any and all disputed wage claims
that are released herein shall be subject to binding arbitration in accordance
with this Agreement, except as required by applicable law. This release does not
extend to any right Executive may have to unemployment compensation benefits.

6.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Executive signs this Agreement. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has
twenty-one (21) days within which to consider this Agreement; (c) Executive has
seven (7) days following Executive’s execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

7.    California Civil Code Section 1542. Executive acknowledges that Executive
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULDHAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

8.    No Pending or Future Lawsuits. Executive represents that, with respect to
the claims released herein, Executive has no lawsuits, claims, or actions
pending in Executive’s name, or on behalf of any other person or entity, against
the Company or any of the other Releasees. Executive also represents that
Executive does not intend to bring any claims on Executive’s own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.





--------------------------------------------------------------------------------

 

9.    Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.

10.    Confidentiality. Subject to the Protected Activity provision, Executive
agrees to maintain in complete confidence the existence of this Agreement, the
contents and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Except as
required by law, Executive may disclose Separation Information only to
Executive’s immediate family members, the Court in any proceedings to enforce
the terms of this Agreement, Executive’s attorney(s), and Executive’s
accountant(s) and any professional tax advisor(s) to the extent that they need
to know the Separation Information in order to provide advice on tax treatment
or to prepare tax returns, and must prevent disclosure of any Separation
Information to all other third parties. Executive agrees that Executive will not
publicize, directly or indirectly, any Separation Information.

11.    Trade Secrets and Confidential Information/Company Property. Subject to
the Protected Activity provision, Employee reaffirms and agrees to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information. Notwithstanding the foregoing, the
Company agrees that it will not seek to enforce Section 15 (Non-Compete) of the
Confidentiality Agreement, but does reserve all rights should it contend
Executive has breached his obligations to maintain the Company’s trade secrets.
Employee’s signature below constitutes Employee’s certification under penalty of
perjury that Employee has returned all documents and other items provided to
Employee by the Company (with the exception of a copy of the Employee Handbook
and personnel documents specifically relating to Employee), developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company.

12.    No Cooperation. Subject to the Protected Activity provision, Executive
agrees that Executive will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or upon written request from an administrative agency or the legislature or
as related directly to the ADEA waiver in this Agreement. Executive agrees both
to immediately notify the Company upon receipt of any such subpoena or court
order or written request from an administrative agency or the legislature, and
to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order or written request from an administrative agency
or the legislature. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that Executive cannot provide counsel or assistance.

13.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. Protected Activity includes: (i) filing and/or pursuing a
charge, complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”); and/or (ii) disclosing information
pertaining to sexual harassment or any other unlawful or potentially unlawful
conduct in the workplace, to the extent protected by applicable law. Executive
understands that in connection with such Protected Activity under prong (i) of
this section, Executive is permitted to disclose documents or other information



--------------------------------------------------------------------------------

 

as permitted by law, without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute the Company’s confidential information under the
Confidentiality Agreement, to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications or attorney
work product. Any language in the Confidentiality Agreement or the Employment
Agreement regarding Executive’s right to engage in Protected Activity that
conflicts with, or is contrary to, this section is superseded by this Agreement.
In addition, pursuant to the Defend Trade Secrets Act of 2016, Executive is
notified that an individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

14.    Mutual Nondisparagement. Subject to the Protected Activity provision
above, the Company and Executive mutually agree to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees (including
the Chief Financial Officer hired/to be hired to replace Executive) or
Executive. Executive shall direct any inquiries by potential future employers to
the Company’s human resources department. The Company’s obligations under this
provision apply only to its current executive officers, the Chief Financial
Officer hired/to be hired to replace Executive and members of its Board of
Directors, and only for so long as such individuals are directors or employees
of the Company. Company agrees to instruct its current executive officers, the
Chief Financial Officer and its Board of Directors of their obligation not to
disparage or defame Executive.

15.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, shall entitle the Company immediately to cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.

16.    No Admission of Liability. Executive understands and acknowledges that
with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Executive unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

17.    Cooperation and Assistance. Executive agrees to voluntarily cooperate
with the Company if Executive has knowledge of facts relevant to any threatened
or pending litigation against the Company by making Executive reasonably
available without further compensation for interviews with the Company or its
legal counsel, for up to five (5) hours for preparing for and providing
deposition testimony, and for preparing for and providing trial testimony.
Additional cooperation and assistance provided will be subject to compensation
to be determined by Executive in good faith at the time such cooperation and
assistance is requested.





--------------------------------------------------------------------------------

 

18.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

19.    ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING ANY
PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION MAY
ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH STATE’S
LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION.
EXECUTIVE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE MAY
BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN EXECUTIVE’S INDIVIDUAL CAPACITY.
ANY ARBITRATION WILL OCCUR IN SAN MATEO COUNTY, BEFORE JAMS, PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION. THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE
POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING
MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND
DEMURRERS, APPLYING THE STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL
PROCEDURE. THE PARTIES AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION
ON THE MERITS. THE PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER
TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR
MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY
APPLICABLE LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING
ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY
IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES AGREE THAT
THE COMPANY SHALL PAY THE ARBITRATOR’S FEES FOR ANY SUCH ARBITRATION, AND EACH
PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN THIS SECTION SHALL GOVERN.

﻿





--------------------------------------------------------------------------------

 

20.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs. The Parties agree and acknowledge that the payments made pursuant to
section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).

21.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

22.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

23.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

24.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

25.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements, including, but not limited to, the
Limited Release, and understandings concerning the subject matter of this
Agreement and Executive’s relationship with the Company, with the exception of
the Confidentiality Agreement, any surviving obligations under the Employment
Agreement, and the Stock Agreements, except as otherwise modified or superseded
herein.





--------------------------------------------------------------------------------

 

26.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Company’s Chief Executive Officer.

27.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions, except that any
dispute regarding the enforceability of the arbitration section of this
Agreement shall be governed by the FAA. Executive consents to personal and
exclusive jurisdiction and venue in the State of California.

28.    Effective Date. Executive understands that this Agreement shall be null
and void if not executed by Executive within twenty-one (21) days. Each Party
has seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Executive signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

29.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

30.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily and without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:

(a)    Executive has read this Agreement;

(b)    Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;

(c)    Executive understands the terms and consequences of this Agreement and of
the releases it contains;

(d)    Executive is fully aware of the legal and binding effect of this
Agreement; and

(e)    Executive has not relied upon any representations or statements made by
the Company that are not specifically set forth in this Agreement.

﻿

﻿

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

﻿

 

BRIAN DOW, an individual

 

Dated: December 31, 2019

 

/s/ Brian Dow

﻿

 

Brian Dow

 

﻿

 

PULSE BIOSCIENCES, INC.

 

Dated: December 31, 2019

 

By: /s/ Darrin Uecker

﻿

 

Darrin Uecker

﻿

 

Chief Executive Officer

﻿



--------------------------------------------------------------------------------